 1   William L. Hames, WSBA #12193
     HAMES, ANDERSON, WHITLOW & O’LEARY, P.S.
 2   601 W. Kennewick Avenue/P.O. BOX 5498
     Kennewick, WA 99336-0498
 3   (509) 586-7797/ (509) 586-3674 fax
     BillH@hawlaw.com
 4

 5
                            UNITED STATES BANKRUPTCY COURT
 6
                             EASTERN DISTRICT OF WASHINGTON
 7

 8   In Re:                                           Case No. 19-00473-FPC11
 9   R & R TRUCKING, INC.,
10                        Debtor.
11                                                    Case No. 19-01089-FPC11
12   In Re:                                           DEBTORS’ JOINT MOTION FOR AN
                                                      ORDER PERMITTING THE JOINT
13   RICARDO CANTU & ROSA CANTU                       ADMINISTRATION OF CASES AND
                                                      THE USE OF A CONSOLIDATED
14                        Debtors.                    MASTER MAILING LIST AND NOTICE
                                                      THEREOF
15

16

17      COME NOW Debtors, R & R Trucking and Ricardo & Rosa Cantu, by and through
18   their respective attorneys, William L. Hames of Hames, Anderson, Whitlow & O'Leary,
19   P.S. and Josh Busey of Bailey & Busey, PLLC, and jointly move for an order (a) providing
20   for the joint administration of these cases for procedural purposes only, including the use
21   of consolidated lists and that the Court maintain one file and 1 docket for these Chapter
22   11 cases under the lead case In Re R & R Trucking, Inc..; and (b) approving the use of
23   a consolidated Master Mailing List. This motion is supported by the records and files
24   herein and the declaration of Ricardo Cantu.
25




      DEBTORS’ JOINT MOTION FOR AN ORDER              HAMES, ANDERSON, WHITLOW & O’LEARY, P.S.
      PERMITTING THE JOINT ADMINISTRATION OF             601 W. KENNEWICK AVENUE/P.O. BOX 5498
                                                                      KENNEWICK, WA 99336-0498
      CASES AND THE USE OF A CONSOLIDATED                           (509) 586-7797/ (509) 586-3674 fax
      MASTER MAILING LIST AND NOTICE THEREOF
      -1

      19-00473-FPC11       Doc 79    Filed 10/07/19     Entered 10/07/19 13:35:22         Pg 1 of 5
 1                                     I.      BACKGROUND
 2          1.1    On March 1, 2019, R & R Trucking filed a Chapter 11 bankruptcy
 3   proceeding in the Eastern District of Washington, with the cause number of 19-00473.
 4          1.2    On April 26, 2019, Ricardo & Rosa Cantu, owners of R & R Trucking and
 5   personal guarantor on many of R & R Trucking’s obligations, filed a Chapter 11
 6   bankruptcy proceeding in the Eastern District of Washington, with the cause number of
 7   19-01089.
 8          1.3    Each of the Debtors are currently Debtors-in-Possession of their property
 9   and are operating as Debtors-in-Possession under §§ 1107(a) and 1108 of the
10   Bankruptcy Code.
11          1.4    R & R Trucking, Inc. is a family owned business whose sole owner is
12   Ricardo Cantu and who further has the sole voting power associated with R & R
13   Trucking. Together, the Debtors operate an active agricultural trucking company with 35
14   tractor/trailer rigs and transport agricultural produce all over the United States. Ricardo
15   & Rosa Cantu own all of the assets used by R & R Trucking. The real estate property is
16   leased to R & R Trucking to allow the Cantu’s to pay the mortgage on the property.
17          1.5    Debtor, R & R Trucking, has filed an order authorizing the use of cash
18   collateral (ECF 25). A stipulated order granting the use of cash collateral was entered
19   on 06/03/2019 (ECF 58). The cash collateral motion describes the background and
20   structure of R & R Trucking along with the assets and primary secured creditors of R &
21   R Trucking. The statements and facts incorporated in the cash collateral motion and
22   accompanying declarations are fully incorporated into this motion.
23

24

25
      DEBTORS’ JOINT MOTION FOR AN                    HAMES, ANDERSON, WHITLOW & O’LEARY, P.S.
      ORDER PERMITTING THE JOINT                         601 W. KENNEWICK AVENUE/P.O. BOX 5498
                                                                      KENNEWICK, WA 99336-0498
      ADMINISTRATION OF CASES AND THE                               (509) 586-7797/ (509) 586-3674 fax
      USE OF A CONSOLIDATED MASTER
      MAILING LIST AND NOTICE THEREOF
      -2




      19-00473-FPC11       Doc 79    Filed 10/07/19     Entered 10/07/19 13:35:22         Pg 2 of 5
 1          1.6    The primary creditor of R & R Trucking is Bank of Eastern Washington, a
 2   branch of the Bank of Eastern Oregon. The Cantus are personal guarantors on that
 3   debt. The Bank of Eastern Washington is owed approximately $918,670.19.
 4          1.7    R & R Trucking is also indebted to BMO Harris Bank, N.A., ENGS
 5   Commercial Finance, Paccar Financial Corp. and Volvo Financial Services, a division of
 6   VFS US, LLC. Ricard & Rosa Cantu are personal guarantors on each of those debts.
 7                                       II.     JURISDICTION
 8          2.1    This Court has jurisdiction over this matter under 28 U.S.C. §157(b) and
 9   1334. This matter is a core proceeding as defined in 28 U.S.C. § 157(b)(2)(A) and (O).
10                                        III.    ARGUMENT
11                          Joint Administration of These Cases Is Appropriate
12          3.1    Pursuant to FRBP 1015(b), if two or more petitions are pending in the same
13   court by a debtor or an affiliate, the Court may order joint administration of the cases.
14   Ricardo & Rosa Cantu have the sole and complete voting power over R & R Trucking,
15   Inc. Accordingly, each of the debtors are an affiliate of the other as determined by 11
16   U.S.C. §§ 101(2). Rule 1015(b) contemplates the joint administration of these cases.
17          3.2    The relief requested is appropriate because it will benefit the Debtors
18   estate as stated below:
19                 a.     Based on the integral relationship of the Debtors and the similarity
20   in their creditors, joint administration will lessen or reduce the administrative costs.
21                 b.     The Debtors business operations are closely related and a portion
22   of general administration and operational expenses are shared. Joint administration will
23   provide for efficiency and eliminate the need for duplicative notices, applications, motions
24   and orders.
25
      DEBTORS’ JOINT MOTION FOR AN                     HAMES, ANDERSON, WHITLOW & O’LEARY, P.S.
      ORDER PERMITTING THE JOINT                          601 W. KENNEWICK AVENUE/P.O. BOX 5498
                                                                       KENNEWICK, WA 99336-0498
      ADMINISTRATION OF CASES AND THE                                (509) 586-7797/ (509) 586-3674 fax
      USE OF A CONSOLIDATED MASTER
      MAILING LIST AND NOTICE THEREOF
      -3




      19-00473-FPC11       Doc 79     Filed 10/07/19     Entered 10/07/19 13:35:22         Pg 3 of 5
 1                 c.     A consolidated master mailing matrix will best ensure that notice of
 2   the proceedings will be comprehensively provided and lessen the administrative burden.
 3                 d.     For the sake of clarity and simplicity, the Debtors request that only
 4   one court file and one court docket be maintained, which file and docket should be the
 5   file established for R & R Trucking, Inc.
 6                 e.     Creditors and parties in interest will benefit from a reduction in costs,
 7   efficiency, clarity and simplicity provided by the joint administration under the relief
 8   outlined herein.
 9                 f.     The court staff will be relieved of the burden of entering duplicative
10   orders and maintaining duplicative files.
11                 g.     The supervision and administration of these cases by the office of
12   the Trustee will be simplified by the joint administration.
13                                       IV.      CONCLUSION
14          Based on the foregoing, the Debtors respectfully request the entry of an order
15   permitting joint administration, use of a consolidated Master Mailing List and such other
16   relief as the Court deems just and proper.
17                                               NOTICE
18          IF YOU OBJECT TO THE RELIEF REQUESTED BY DEBTORS, YOU MUST
19   FILE A WRITTEN OBJECTION WITH THE CLERK OF THE ABOVE-ENTITLED
20   COURT AT P.O. BOX 2164, 904 W. RIVERSIDE, ROOM 304, SPOKANE, WA 99201,
21   ON OR BEFORE 24 DAYS (21 DAYS PLUS 3 DAYS MAILING) FROM THE DATE OF
22   THIS NOTICE, AND SERVE A COPY OF THE UNDERSIGNED AT P.O. BOX 5498,
23   KENNEWICK, WA 99336; AND TO THE US TRUSTEE AT THE US COURTHOUSE,
24   920 W. RIVERSIDE #593, SPOKANE, WA 99201.
25
      DEBTORS’ JOINT MOTION FOR AN                     HAMES, ANDERSON, WHITLOW & O’LEARY, P.S.
      ORDER PERMITTING THE JOINT                          601 W. KENNEWICK AVENUE/P.O. BOX 5498
                                                                       KENNEWICK, WA 99336-0498
      ADMINISTRATION OF CASES AND THE                                (509) 586-7797/ (509) 586-3674 fax
      USE OF A CONSOLIDATED MASTER
      MAILING LIST AND NOTICE THEREOF
      -4




      19-00473-FPC11       Doc 79     Filed 10/07/19     Entered 10/07/19 13:35:22         Pg 4 of 5
 1        SHOULD YOU FAIL TO OBJECT AS SET FORTH ABOVE, PLEASE FURTHER
 2   BE ADVISED THAT THE RELIEF REQUESTED MAY BE GRANTED WITHOUT
 3   FURTHER NOTICE TO YOU.
 4        DATED this 7th day of October 2019.
 5                                     HAMES, ANDERSON, WHITLOW & O’LEARY,
                                       P.S.
 6                                     Proposed Attorneys for Debtors/Debtors in
                                       Possession
 7

 8                                     BY: /s/ William L. Hames
                                           WILLIAM L. HAMES WSBA #12193
 9

10                                     BAILEY & BUSEY, PLLC
                                       Attorneys for Debtor Ricardo & Rosa Cantu
11

12
                                       BY: /s/ Joshua Busey
13                                         JOSHUA BUSEY, WSBA #34312

14

15

16

17

18

19

20

21

22

23

24

25
     DEBTORS’ JOINT MOTION FOR AN                 HAMES, ANDERSON, WHITLOW & O’LEARY, P.S.
     ORDER PERMITTING THE JOINT                      601 W. KENNEWICK AVENUE/P.O. BOX 5498
                                                                  KENNEWICK, WA 99336-0498
     ADMINISTRATION OF CASES AND THE                            (509) 586-7797/ (509) 586-3674 fax
     USE OF A CONSOLIDATED MASTER
     MAILING LIST AND NOTICE THEREOF
     -5




      19-00473-FPC11   Doc 79    Filed 10/07/19     Entered 10/07/19 13:35:22         Pg 5 of 5
